DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-4 are amended.  New claims 5-6 are added.  Claims 1-6 are pending, and under examination on the merits.  

Response to Amendment
The Amendment by Applicants’ representative Travis B. Ribar on 10/03/2022 has been entered.   

Response to Arguments/Amendments
Claim rejection under 35 U.S.C.§112(b)
 
Applicant’s amendments to claims 1-4 by further limiting “the catalyst for promoting a methanation reaction” into “a nickeled-based catalyst” overcome the reaction.  The rejection is withdrawn.

Claim rejection under 35 U.S.C.§102(a)(1)
 
Applicant’s amendments to claims 1-3 by further limiting “the catalyst for promoting a methanation reaction” into “a nickeled-based catalyst” overcome the reaction because the cited `504 publication teaches the catalyst for promoting a methanation reaction is K2CO3.  The rejection is hereby withdrawn. 

Claim rejection under 35 U.S.C.§103(a)
 
Applicant’s amendment to claim 4 by further limiting “the catalyst for promoting a methanation reaction” into “a nickeled-based catalyst” overcomes the reaction because the cited `504 publication teaches the catalyst for promoting a methanation reaction is K2CO3.  The rejection is hereby withdrawn. 
In terms of Applicant’s argument that in Kanabe (the `504 publication), the K2CO3 reacts with CO2 and H2 in an aqueous solution, and the reaction recited in the present claims is carried out in the gas phase; and claim 3 recites “a gas to-be-treated supply unit configured to supply a gas to be treated”, while Kanabe does not disclose or suggest this aspect of the presently claimed invention, it should be pointed out that the gas-to-be-treated supply unit in the  `504 publication is not in an aqueous solution, but in gas supply lines (i.e. H2 and CO2).   The gas to-be-treated is CO2, and H2 is a reduction agent, which is further disclosed by Guo et al. and Fasihi et al. in the revised 103(a) rejection below. 

The following rejection is necessitated by the amendment filed 10/03/2022:

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Japan Patent Publication No. JP2014231504A (“the `504 publication”) to T. Kanabe in view of Guo et al., Energy & Fuels, (2018), v32, p.3681-3689, and Fasihi et al., Journal of Cleaner Production, (2019), v.224, p.957-980, published on March 14, 2019.

Applicant’s claim 1 is drawn to a methane production apparatus, comprising: a holding unit which has a main body, an absorbent material that are supported by the main body, and a catalyst that are supported by the main body; and a hydrogen supply unit configured to supply hydrogen to the holding unit, wherein the absorbent material includes potassium bicarbonate, and the catalyst is a nickel-based catalyst.

Applicant’s claim 2 is drawn to a methane production method, comprising a step of supplying hydrogen to a holding unit which has a main body, an absorbent material that are supported by the main body, and a catalyst that are supported by the main body, wherein the absorbent material includes potassium bicarbonate, and the catalyst is a nickel-based.

Applicant’s claim 3 is drawn to a carbon dioxide recovery apparatus, comprising:
a holding unit which has a main body, an absorbent material that are supported by the main body, and a catalyst that are supported by the main body; a gas-to-be-treated supply unit configured to supply a gas to be treated, which at least contains carbon dioxide and water, to the holding unit; and a hydrogen supply unit configured to supply hydrogen to the holding unit, wherein the absorbent material includes one or both of potassium carbonate and potassium hydroxide, and the catalyst is a nickel-based.

Applicant’s claim 4 is drawn to a carbon dioxide recovery method, comprising the steps of: supplying a gas to be treated, which at least contains carbon dioxide and waiter, to a holding unit which has a main body, an absorbent material that are supported by the main body, and a catalyst that are supported by the main body; and supplying hydrogen to the holding unit after the step of the supplying a gas to be treated, wherein the absorbent material includes one or both of potassium carbonate and potassium hydroxide, and the catalyst is a nickel-based.

Determination of the scope and content of the prior art (MPEP §2141.01)
The `504 publication discloses a method for producing methane (CH4) of Example 1, and a methane production apparatus of Figure 1: 
    PNG
    media_image1.png
    625
    1002
    media_image1.png
    Greyscale
.  The methane production apparatus of Figure 1 comprises a holding unit of reactor which contains absorbent material and catalyst of potassium carbonate (K2CO3), and resulting by-product of potassium bicarbonate (KHCO3).  K2CO3 functions as both absorbent material and methanation catalyst.  In addition, the methane production apparatus of Figure 1 comprises a hydrogen (H2) gas supply unit, and a CO2 gas supply unit (gas to-be-treated) linked to the holding unit (i.e. reactor).  An aqueous solution of K2CO3 is supplied to the holding unit as the absorbent material and the methanation catalyst.  

Guo et al. discloses carbon dioxide (CO2) methanation over nickel-based catalysts for converting CO2 to useful CH4 through hydrogenation, which provides a solution for recycling of carbon resource to reduce global warming, see p. 3681.  

Fasihi et al. discloses methods of CO2 direct air capture based on aqueous KOH or K2CO3 absorption, followed by further regeneration of absorbent for further adsorption, see Fig. 3 at page 962.   

Ascertainment of the difference between the prior art and the claims (MPEP §2141.02)
The difference between Applicant’s claims 1-3, 5-6 and the `504 publication is that the prior art does not teach the methanation catalyst is a nickel-based catalyst.  Instead, the `504 publication teaches the catalyst is a potassium carbonate (K2CO3).   

Finding of prima facie obviousness--rational and motivation (MPEP §2142-2413)

However, Applicant’s claims 1-3, and 5-6 would have been obvious over the `504 publication because the difference of the methanation catalyst is further taught and/or suggested by Guo et al., which teaches the methanation catalyst is a nickel-based catalyst.  

In terms of claim 4, the further difference is supplying hydrogen to the holding unit after the step of the supplying a gas to be treated, it is further taught by Fasihi et al. which teaches a method of CO2 direct air capture based on aqueous KOH or K2CO3 absorption, followed by further regeneration of absorbent for further adsorption, see Fig. 3 at page 962.   One ordinary skilled in the art would have been motivated to divide the process of `504 publication into two sequential steps by first supplying CO2 containing air to the holding unit till saturated on the absorbent; then supply H2 to convert potassium bicarbonate KHCO3 (i.e. the CO2 captured K2CO3) into methane and K2CO3.  Therefore, the `504 publication, Guo et al. and Fasihi et al. considered as a whole would have rendered claim 4 obvious.

Conclusions
Claims 1-6 are rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

/YONG L CHU/Primary Examiner, Art Unit 1731